 ENCLOSURE CORPORATION629Enclosure Corporation and United Automobile, Aero-space,Agricultural Implement Workers of Americaand Its Local 585, UAW.Case 4-CA-7433July 6, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn February 13, 1976, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed an answer to Respondent's exceptions, cross-exceptions, and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge concludes thatboth of the alleged discriminatees, Arthur Bink andStephan Evans, although once possessed of supervi-sory authority, no longer possessed such authority atthe time they were allegedly disciminatorily laid off.On the basis of this finding, and her further findingthatRespondent's actions were motivated by theirrespectiveunion activities, she concludes thatRespondent's layoff of Bink was unlawful.' Respon-dent excepts.We find merit in its exception in thatwe do not agree with the Administrative Law Judge'sfinding that Bink and Evans no longer possessed su-pervisory authority at the time of the layoffs.The facts are fully set forth in the AdministrativeLaw Judge's Decision. Briefly they are as follows:Evans was hired as a sales estimator, and he some-'The General Counsel excepts to the failure of the Administrative LawJudge to find that Respondent's assertion that Evans and Bink were confi-dential employees, raised for the first time in Respondent's closing argu-ment, was improperly and untimely raised A review of the record indicatesthat the facts surrounding this issue were fully litigated, and that the Gener-alCounsel was not prejudiced by the timing of Respondent's assertionAccordingly, the General Counsel's exception is deniedThe Respondent has requested oral argument This request is hereby de-nied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties2The Administrative Law Judge dismisses as to Evans on the basis of herfinding that he was a managerial employee We agree with this finding forthe reasons stated by the Administrative Law Judge Member Fanning doesnot reach this issue in view of his finding that Evans is a supervisortimes used the title of "sales manager" or "officemanager." He was among the four highest paid indi-viduals on Respondent's payroll. He was primarilyresponsible for the preparation of price quotationsfor Respondent's customers.'The Administrative Law Judge found, in our opin-ion correctly, that Evans had effectively recommend-ed the hire of secretary-receptionists. Thus, betweenabout September 1973 and June 1974, Evans con-ducted approximately 30 job interviews to fill thesecretary-receptionist position whenever it becamevacant.Other interviews were also conducted byRespondent's president, Edelman, and other person-nel. Subject to a maximum set by Edelman, Evanswas able to make commitments to interviewees re-garding salary. Evans would report to Edelman afterthe interviewing process had been completed some-times including an indication as to "first choice,""second choice," or other notations. Edelman madethe final hiring decision, but before doing so heaskedEvans'opinion of such matters as theapplicant's appearance, voice, conversational ability,poise, and transportation situation. He always hiredan applicant from among those Evans consideredmost desirable. Of the five secretary-receptionistshired between September 1973 and December 1974,Evans interviewed all but the last one. Three of thosefour interviewed by Evans were hired withoutEdelman's having seen them beforehand.Evans was also responsible for directing the workof the secretary-receptionist in that he would assignher such tasks as the rearranging of the files or thechecking of catalogues. It was Evans who determinedthe priority of her various duties.As to Bink, he had been working for Respondentsince 1967 or 1968 as a "design engineer." He hadthe second highest salary on Respondent's payroll,behind only Edelman. His primary job duties in-volved making the drawings for customers' made-to-order requirements. Bink also had telephone conver-sations with customers, discussed production prob-lems with Respondent's employees, and did somesales work.The Administrative Law Judge concluded, in ouropinion correctly, that Bink had effectively recom-mended the hire of employees. In 1969, Respondentsought to hire a second draftsman. All but one or twoof the applicants were interviewed by Bink. Bink wasgiven authority to discuss salary with these appli-cants subject to a maximum set by Edelman. Afterthe interviews, Bink discussed with Edelman the ap-plicants and their drawings, a prime consideration in3Respondent designs and manufacturers sheet metal cabinets for theelectronicsindustry225 NLRB No. 82 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's decision as to whom to hire. In 1969,one of these applicants was hired by Edelman al-though he had never met him, apparently on thestrength of Bink's recommendation. In May 1974,Respondent needed another draftsman and Edelmantold Bink to hire someone. Bink prepared and put anadvertisement in the newspaper and interviewed allof the three or four applicants. After discussing theapplicants with Bink and seeking his opinion, Edel-man decided to hire Monitzer although they had nev-ermet. In addition, on two other occasions, in De-cember 1973 and on another unspecified date, Binkinterviewed applicants for a draftsman position. Binkdiscussed these applicants with Edelman but no onewas hired. However, in November 1974, Edelmanhired draftsman Parsons without the consultation orparticipation of Bink.Thus, Bink and Evans are basically in the sameposition. Both had participated in the hiring processin the recent past. Bink, over a 5-year period, haddone so twice .,hen applicants were hired and twicewhen no one was hired. Evans had done so on fouroccasions over a period of a year. Neither had sincebeen told that there was any change in his authorityor responsibilities in this regard.The Administrative Law Judge concluded that nei-ther Bink nor Evans any longer possessed this super-visory authority, relying on the fact that neither hadparticipated in the hiring process for about a yearand did not do so the last time an employee washired in his respective area of competence. Contraryto the Administrative Law Judge we find that con-c usion unwarranted. Where, as here, it has been es-tablished that an individual has possessed superviso-ry authority, the mere failure of an employer, over arelatively short period of time, to call on that individ-ual to exercise such authority is insufficient to dem-onstrate that it has been withdrawn. We find, there-fore, that the fact that Evans and Bink did notparticipate in the limited hiring which occurred inthe year prior to their layoff is insufficient to estab-lish that they had lost their supervisory status. Sincethere is no other evidence to the contrary, we con-clude that both ^-ere supervisors at the time of theirlayoff and, hence, that they are not entitled to theprotection of the Act. Accordingly, we shall dismissthe complaint in its entirety.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thisproceeding was heard at Philadelphia, Pennsylvania, onOctober 23 and 24, 1975, pursuant to a charge filed onJune 6, 1975, and a complaint issued on August 28, 1975.The question presented is whether Respondent violatedSection 8(a)(3) and (1) of the National LaborRelationsAct, as amended (the Act), by laying off Stephen Evansand ArthurBink,allegedly because of their activity on be-half of United Automobile, Aerospace, Agricultural Imple-mentWorkers of America and its Local 585 (the Union)Upon the entire record, including my observation of thewitnesses,and after due consideration of the briefs filed byRespondent and counsel for the Acting General Counsel(the General Counsel), I make the following.FINDINGS OF FACT1.JURISDICTIONRespondent is a New Jersey corporation whose plant islocated in Cornwells Heights, Pennsylvania,where it de-signs and manufactures sheet metal cabinets for the elec-tronics industry.During the year preceding the issuance ofthe complaint,Respondent sold and shipped goods valuedat more than$50,000 to points outside Pennsylvania. I findthat,asRespondent admits,it is engaged in commercewithin the meaning ofthe Act,and that assertion of juris-diction over its operations will effectuate the policies of theActThe Unionis a labor organization within the meaning ofthe Act.If.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe General Counsel contends that the June 3, 1975,layoff of Evans and Bink was motivated by their unionactivities.Respondent contends that they were laid off foreconomic reasons. In addition, Respondent contends thattheir layoff would not be unlawful even if motivated bytheir union activity, on the ground that each of them was asupervisor,managerial employee, and/or a confidentialemployee. The General Counsel denies that either of themoccupied any such status, but concedes that if either occu-pied any such status, his layoff for the reasons alleged bythe General Counsel would not violate the Act. Cf.GeneralNutrition Center, Inc.,221 NLRB 850 (1975).IORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint here-in be, and it hereby is, dismissed in its entirety.iAt the hearing, the General Counsel expressly took this position withrespect to the contention that the complainants were supervisors and mana-gerial employees Respondent did not raise until the close of the hearing thecontention that they were confidential employees However,theGeneralCounsel's brief does not suggest any contention that the layoffs would beunlawful assuming them to be confidential employees SeeN L R B vWheeling Electric Company,444 F 2d 783 (C A 4, 1971),N L R B v NorthArkansas Electric Cooperative,Inc, 446 F 2d 602 (C A 8, 1969) CfServiceTechnology Corp, a subsidiary of LTV Aerospace Corp,196 NLRB 1036, ENCLOSURE CORPORATION631B. The Claimants' Job DutiesRespondent's plant employs about 40 production andmaintenance employees. Both of the claimants worked inthe office attached to the plant. At the time of the layoffs,sixmore individuals also worked in the office-CompanyPresident Robert Edelman, Bookkeeper Midge Edelman(Edelman's wife), Comptroller/Purchasing Agent EugeneGoldner (the Edelmans' son-in-law), quality control manJames Monitzer, draftsman Gary Parsons, and secretary-receptionist Diane Gaynor.1.EvansEvans was hired by Respondent in March 1973 at$10,000 a year. His annual salary at the time of his June1975 layoff was $17,004, including a $1,404 increase effec-tive about 3 weeks before his layoff. He was paid almostthe same salary as Plant Foreman FredBauer,admittedlya supervisor of the production and maintenance employ-ees, and morethan anyone else on the payroll except Bink(Respondent's onlyengineer)and Edelman. Evans' post-high school education consists of 2 years of college, wherehe majored in physical education. Hisjob title when he washired wassalesestimator, ajob in which he then had about13 years of experience. From time to time during his em-ployment, he also used the title of "salesmanager" or "of-ficemanager."Neither Evans nor any other salaried em-ployee punched a timeclock. On occasion, Evans wasreprimanded for comingin lateor overstaying his lunchhour.On an undisclosed date before September 1973,Edelman gave Evans keys to the plant.Among Evans' principal duties was the preparation ofqutotations for customers, who would request such quota-tionsby mail or telephone. If the customer's order calledfor Respondent's standard parts, Evans prepared the quo-tation on the basis of the prices in Respondent's catalogueand sent the quotation directly to the customer, usually ifnot always without its being seen by Edelman or any otheragent of Respondent. If the customer's order did not callfor standard parts and did not include a drawing, Evanswould refer the order to engineer Bink, who prepared thenecessary drawing. On the basis of the customer's or Bink'sdrawing, Evans would determine the number of hourswhich would be required to manufacture each item on thedrawing. He credibly testified that he made this determina-tion "from past experience. In most companies you haveindustrial standards which you work with These are indus-trial engineeringstandards that you apply against differentmanufacturing operations.We did not have anything ofthat nature, so there was strictly a feel for what thejob wasgoing to take. This was a scientific approach based on ex-perience."After thus determining the total number ofhours required, Evans would then multiply this by a dollarfigure referred to in the record as the "labor factor" or"hourly rate," which lumped together profit and overheadas well aslabor costs. The "labor factor" fluctuated ac-cording to the customer and the job, and in each case wasset by Edelman. Evans would then prepare a quotation byadding this figure to the materials price, as establishedfrom the customer's or engineering bill of material or avaluation of the product. He would also insert a deliverydate, frequently after discussions about production sched-ules with Edelman or Plant Foreman Bauer.Whenever the order called for parts other than standardparts, Evans submitted to Edelman the quotation thus pre-pared by Evans.' Evans' and Edelman's estimates werewithin 5 percent of each other from 60 to 70 percent of thetime. If the difference exceeded 5 percent, Edelman decid-ed on the estimate after consulting with Evans, and afterconsidering,inter aha,his own "feel of what the marketwould bear." Written quotations for both standard partsand other parts were sent out in a form letter, generallyover Evans' signature but sometimes over the signatures ofboth Evans and Edelman. In either event, such quotations,if accepted by the customer, bound Respondent to supplythe parts in question at the quoted price. The quotations inwhose preparation Evans participated ranged from $25 to$150,000, the average value being $2,000 to $3,000. Edel-man testified that he "did talk about" the $150,000 con-tractwith Evans before he committed Respondent. Therecord fails to show whether this order covered other thanstandard parts.Edelman testified without contradiction that "manytimes" a customer did not want to agree to the price thatwas on a quotation in a "negotiated contract" situation-inferentially, a contract not limited to catalogue items. Insuch cases, Respondent would engage in discussions withthe customer that normally led to a lessening of the price.Evans did almost 90 percent of the negotiating. Edelmantestified without contradiction that Evans would not go tohim prior to committing Respondent to a certain price,because Evans "had access to all the numbers. He prettymuch knew whether we were going to make money or notmake money on the job." The contracts which Evans thusnegotiated with customers amounted, normally, to $2,000or $3,000.3 No dollar limit was imposed on the contracts towhich Evans could commit Respondent during this negoti-ation process. The record contains no evidence about thenumber of contracts which Evans thus negotiated or thesize of the price changes to which Evans committed Re-spondent during such negotiations.Edelman instructed Evans to accept all orders. Edelmanfurther instructed Evans to obtain a credit report on everynew customer. This report was sent first to Edelman, and2This last finding is based on Evans' testimony Edelman testified that inthe estimating and quoting of a price, "Sometimes I would get involved andsometimes I would not if he felt that there was something questionableabout it or he wanted a little assurance, we would sit down Many of thequotes I never even saw" Edelman further testified that "generally"-thatis, unless Evans approached him or he happened to see an interestingjob onEvans' desk-Edelman did not review for pricing purposes any drawings formodification of Respondent's standard partsWhen asked whether Evanswould come to him with anything minor in nature, Edelman replied, "Idoubt it"-a somewhat evasive answer, in view of Edelman's firsthandknowledge of all the relevant facts I accept Evans' version of what kinds ofquotations were always approved by Edelman1043 (1972),enfd 480 F 2d923 (C A 5,1973) (decided,however,prior toJAs previously noted,Evans and Edelman discussed the largest contractN L R Bv Bell AerospaceCompany,Divisionof Textron, Inc,416 U S 267)Edelman could remember, amounting to $150,000, which may or may nothave consisted entirely of catalogue items 632DECISIONSOF NATIONALLABOR RELATIONS BOARDthen to Evans. If the item was to be shipped before thecredit reportcamein, Edelman's wife, who is Respondent'sbookkeeper, would telephone the bank for a credit rating.Edelman himself always determined before shipments weremade whether to extend credit to a new customer. Mrs.Edelman gave Evans a monthly credit list setting forthwhich customers' accounts were overdue and which wereon time. Evans extended credit to customers on this listwhose accounts were on time, but did not extend credit tothe others without obtaining Edelman's prior approval.Where credit was not extended, all shipments were madeC.O.D.After Respondent decided to fill an order, Evans, Edel-man, or (before Septemer 1974) the purchasing agentwould log it in Respondent's salesrecord book, listing theshop order number, the customer's name, the value of thejob, the start date, and the customer-expected shippingdate. On the basis of the information in the book, Evanswould prepare a schedule as to the number of jobs on orderfor the next 2 or 3 months, their dollar value, and what theshipments were proposed to be, in order to enable Edel-man to decide whether to hire more people or to workovertime.Evans gave this schedule to Edelman everymonth and to Plant Foreman Bauer every week. Evans alsoprepared preinvoicing statements from which billingscould be typed up, and called trucks to pick up shipments.It isundisputed that the Edelmans, Evans, Bink, the sec-retary-receptionist,Foreman Bauer, and Assistant Fore-man George Snedden had access to files and records re-garding any job done in the plant. Evans testified that suchrecords were also accessible to the remaining office person-nel-namely,PurchasingAgent/ComptrollerGoldner,draftsman Parsons, and quality control man Monitzer. Be-cause Evans' testimony in this respect is supported by thenature of these persons' duties, and in view of the witness-es' demeanor, I credit Evans, and discredit Edelman's testi-mony to the contrary.4 These records show,interaka,the"labor factor" figure whose content is described above,and which is used in preparing quotations. Edelman testi-fied that "Union personnel" (inferentially, the plant em-ployees, who are union-represented) did not have access tothese records, because "if you are dealing with Union per-sonnel and they see that the company is charging Xamount of dollars for an hour, it may be difficult for themto realize that there is rent and taxes and salaries of servicepeople that have to be paid and all that has to be incorpo-rated. The impression is-'Well, gee I get X amount andyou are charging Y amount. I want some more money.' Itisnot the sort of thing that you want to have known byeveryone. There is nothing wrong with having it known bypeople but it just leads to problems."On no more than five occasions during Evans' 2-yeartour of duty with Respondent, he prepared, negotiated,and settled with the carrier, claims for damage toRespondent's products during shipment. If the damagedmerchandise was repairable, Evans either estimated whatthe repair costs were going to be or found out from theforeman the materials and number of hours already used° Respondent's brief tacitly concedes that Goldner had access to the "la-bor factor"tomake the repair. If the merchandise had to be replaced,Evans established the value on the basis of the prequota-tion estimate.One of these claims and the $922.50 settle-ment were signed by Evans on Respondent's behalf. An-other claim was signed by "S. Evans, Office Mgr." andamounted to more than $600; the recordfailsto show theamount of thesettlement.The size of the otherclaims andsettlementsisnot shown by the record. Edelman did notparticipate in preparing, negotiating,or settling theseclaims,which were handled by Evans alone.5During Evans' tour of duty with Respondent, the officeforce normally included a secretary-receptionist.Betweenabout September 1973 and June 1974, whenever this posi-tion became vacant Evans interviewed most of the appli-cants therefor; altogether, he conducted about 30job inter-views.However, some interviews were conducted by theEdelmans and by then purchasing agent Palucci.BeforeEvans conducted his first interview, Edelman told him tolook for whether the applicant was neat, whether she hadany secretarial or receptionist background, and the wagesshe wanted. Before being interviewed, an applicant wouldhave to fill out a written application form and type a sam-ple letter, which was attached to the application forwardedto Evans. Subject to Edelman's instructions about the max-imum amount Respondent would pay, during theinterviewEvans was able to commit Respondent to the amount to bepaid the applicant if she were hired. After interviewing ap-plicants for the vacancy, Evans would give Edelman thewritten applications from the applicants whom Evans re-garded as most desirable. Such applications contained Ev-ans' notations about salary arrangements,and sometimesalso included "first choice" or "second choice"evaluationsor other notations which Evans had added to the applica-tions to refresh his own recollection but which could beseenby Edelman. Edelman would review the applicationsgiven him by Evans, and would ask Evans' opinion of suchmatters as the applicant's appearance, voice, conversation-alability,poise, and transportation situation. Edelmanmade the final decision about whom to hire, but he alwaysselected an applicant from among the group (usually,about three whom Evans had said weremostdesirable).After Edelman had made the selection, Evans would tele-phone the successful applicant and tell her to come towork.'The record fails to show the total number of secretary-receptionists who were hired between September 1973 andDecember 1974, although Evans testified that he could re-call only five-i.e., Rowen (hired about September 1973),Klotz (hired about November 1973), Bixler (hired inMarch 1974), DiCriscio (hired in late June 1974), and Gay-nor (hired about December 1974).7 Of these five secretary-5This last finding is based on Edelman's testimonyIn view of Evans'evasive testimonyin connection with his settlementactivity, I do not credithis testimony regarding Edelman's alleged participation6MY findings in this paragraph are based on Evans' testimony For de-meanor reasonsand (as to Rowen) the probabilitiesof the situation, I donot credit Edelman's testimony that he had nothing to do with the hire ofRowen(who was interviewed by Evans alone,and was thefirst applicanthired after Evans began to participate in the interviewing)and Bixier Forsimilar reasons, I do not credit Edelman's testimony that Evanshad unlimit-ed discretion with respect to the secretary-receptionists'salaries1Respondent's counsel indicated that CarolynJames wasalso hired dur-ing this period,but there are no exhibits or testimony about her ENCLOSURE CORPORATION633receptionists, Evans interviewed all but the last-hired, Gay-nor. Edelman did not see Rowen, Bixler, or DiCriscio be-fore hiring them.8 Although Evans noted on Klotz' applica-tion that she was his second choice, Edelman hired herbecause he happened to see her during her interview withEvans and found her appearance attractive .9 Gaynor, thelast secretary-receptionist hired by Respondent before Ev-ans' June 1975 layoff, was hired by Edelman about Decem-ber 1974 without any participation by Evans. So far as therecord shows, Evans conducted no interviews after Di-Criscio's hire in late June 1974, about 11 months beforeEvans' layoff.When Evans, Edelman, or Purchasing Manager/Comp-trollerGoldner prepared a letter or quotation to be typed,he would give it directly to the secretary-receptionist. Ev-ans regularly asked her to telephone a trucking company topick up equipment and sometimes asked her to make atelephone connection for him. Also, Evans would tell herto rearrange the files or check the catalogues, and woulddetermine the priority of her various duties. On one occa-sion he reprimanded Klotz for taking too much time offand on another occasion reprimanded DiCriscio for late-ness,absenteeism, and overstaying her lunch hour. He is-sued each of these reprimands after Edelman instructedhim to do so.102.BinkBink has a bachelor's degree in anthropology with a spe-cialty in human engineering. Before being hired by Re-spondent, he worked for 10 years at RCA as a mechanicaldesigner,which encompassed all phases of sheet metal,chassis, and cabinets and some machine shop practice. Inaddition, he worked for 6 months with each of two othercompanies, where he worked on "small mechanisms" andon three-dimensional layouts, respectively.Bink was hired by Respondent in 1967 or 1968 in re-sponse to an advertisement for a draftsman illustrator.Edelman testified that Bink's title when hired was "designengineer," and Bink so described himself at the hearing.Bink was Respondent's only engineer During an undis-closed period prior to his 1975 layoff, Bink sometimes usedthe title of "chief engineer" (to impress outside customers,according to Bink) and sometimes the title "engineer."Edelman testified that Bink was a "chief engineer." At thetime of his layoff, Bink was receiving $20,384 a year Thissalary,which included a $1,404 raise effective about 38DiCriscio, a 17-year old with 3 years of high school as a business major,was hired in late June 1974 with the understanding that she would not stayon the job after the move to Pennsylvania, an event then expected to occurin a month or so The record fails to show whether she remained inRespondent's employ until December 1974, when the move in fact occurred9 This finding is based on Evans' testimony In view of the witnesses'demeanor and Evans' notation on Klotz' application blank, I do not believeEdelman's testimony that Evans hired Klotz I need not and do not de-termine whether Edelman described Klotz in the somewhat tasteless lan-gua^e testified to by Evans and denied by Edelman1This last finding is based on Evans' testimony Edelman was not askedabout the DiCriscio incident Edelman denied that he directed Evans toreprimand Klotz, but admitted, "I may have discussed [with Evans] the factthat she had been taking too much time off " In view of Edelman's vague-ness and demeanor considerations, I accept Evans' version of the Klotzincidentweeks before his layoff,was higher than anyone else's onRespondent'spayroll except Edelman's.Bink describedthis salary as in the low range of general engineering.As previously noted,Respondent manufactures cabinetsfor operator-controlled consoles. Initially, Bink would con-fer with the customer about the customer's cabinet require-ments. If these requirements could not be satisfied withstandard cabinets listed in Respondent's catalogue, Binkwould make the drawings from which the shop built theneeded cabinets.After Bink had completed a drawing to beused for quoting a price,the drawing was reviewed forpricing purposes(but not for drafting errors)either byEdelman or jointly by him and Bink and/or Evans.IIAfterthe job had been pricedout byEvans and Edelman, andthe drawing and price had been approvedby thecustomer,the drawing was submitted to the shop.When a customerthereafter requested a design change which would necessi-tate a change in the drawing,Bink would make the changebut would make Edelman aware of it because it was likelyto involve additional cost.Bink spent about 95 percent ofhis time making these manufacturing drawings.Monitzer,who took over part of Bink's job after his layoff,testifiedthat Bink was one of the finest draftsmen Monitzer hadever seen.Bink also had telephone conversations with cus-tomers, discussed cabinet fabrication problems with theshop foreman and other shop personnel, delivered blue-prints to the shop,and did a little outside sales work, with-out, however, extending credit to customers.During 60 percent of Bink's1967-75tenure with Re-spondent,he wasthe onlyperson who performed draftingwork.In 1969,Respondent placed a newspaper advertise-ment for a draftsman.Most of the applicants were inter-viewed by Bink, although one or two were interviewed byEdelman.Edelman gave Bink authority to determine with-in specified limits the salary to be offered, but Bink credi-bly testified that he never discussed a salary with anyonelower than the maximum amount"because it was tough toget people to work for what was being offered. . . . If theycame in and told metheywould work for something thatwas lower than we were offering,Iwould,of course, goalong with that,and talk it over with Mr. Edelman." Ininterviewing applicants,Bink gave principal considerationto the quality of the applicant'sdrawings.Thereafter, hetook their drawings to Edelman,discussed their employ-ment applications with him,and, if requested by Edelman,described their personal characteristics(e.g., theirman-ners). Bink interviewedTrilly,and eventually told him hewas hired,although Trillyhad never met Edelman.12About1971,because of an altercation between Trilly andEdelman's wife(who is Respondent'sbookkeeper),Edel-man directed Bink to dischargeTrilly, andBink did so.1311This last finding based on a composite of Bink's and Evans' testimonyFor demeanor reasons, I do not credit Edelman's testimony that in mostcases, he never saw the drawings Edelman has a bachelor's degree in elec-trical engineering, and is capable of judging the quality of drawings12My findings in this paragraph are basedon Bink's testimonyWhenasked whether Bink had discussed Truly with Edelman before Trilly washired, Edelman replied, "I do not remember, but I do not think so " Edel-man further testified that Bink set Trilly's salary I credit Bink's testimonyabout Trilly's hiring, and discredit Edelman's partly equivocaldenials13My findings in this last sentence are basedon Bink's testimony Edel-Continued 634DECISIONSOF NATIONALLABOR RELATIONS BOARDFor 2 or 3 years afterTally'sdischarge,Bink was theonly person who performed drafting work.About May1974, the amount of drafting work increased to a pointwhere Bink did not have time to do it all.Accordingly,Edelman told Bink to hire someone and to put an adver-tisement in the newspaper for that purpose.Bink drew upthe advertisement.Edelman told Bink to offer$120 a week,and Bink replied that he did not think Respondent couldget a draftsman for that low a salary.Edelman then au-thorized Bink to offer up to $150 a week.14The advertise-ment brought in three or four applicants,all of whom wereinterviewed by Bink.One walked out because the salaryoffered was too low.Another applicant was rejected byEdelman,with Bink's approval,because the applicant hadserved a 2-year prison sentence for armedrobbery. Appli-cants had been instructed to bring in drawings done bythem,and after Bink's interviews,he and Edelman wentover the drawings to check their neatness and accuracy.Edelman asked Bink his opinion of each applicant, andtold Bink not to get anyone who smoked.After Bink inter-viewed Monitzer,Edelman expressed concern over Bink'sreport to him about Monitzer's slight stutter.Bink andEdelman agreed that Monitzer's drawings were far superi-or to those of any other applicant's. On the basis of thesedrawings,Edelman authorized Bink to call Monitzer andtellhim he was hired.15This call was made on May 28,1974, the evening of the day that Monitzer applied for thejob. Edelman never met Monitzer before he was hired.Bink was also involved in interviewing applicants for adraftsman's job in December 1973, and on another occa-sion which date is not fixedby the record,when the work-load had become too heavy for him.In each instance, hewas told to put an advertisement in the paper;he was toldto and did interview applicants,in general accordance withappointments made by Edelman;and Bink and Edelmantalked over the results of these interviews. For reasonswhich are not shown by the record,no draftsmen werehired in consequence of such interviews.InOctober1974,EdelmanofferedMonitzer a $15-a-week raise to go intoQuality Control.Monitzer accepted,and did no more drafting work until after Bink's layoff.Shortly after Monitzer's transfer, and without consultingBink,Edelman hired draftsmanGaryParsons, who camein off the street.Parsons was hired primarily to make draw-ings for a new catalogue,which Bink had started to workon but in Edelman's opinion did not have time to do. How-man testified that Bink d.scharged Trilly because Bink and Edelman decid-ed there was not enough work to keep Trilly busy, and that Mrs Edelmandid not tell Edelman about her altercation with Trilly until after he wasdischargedMrs Edelman did not testify, nor was her absence explainedNor did Respondent produce Tally's personnel record In view of demeanorconsiderations and this absence of corroboration of Edelman's testimony, Icredit Bink14My findings in these twosentencesare based on Bink's testimony Fordemeanorreasons, I do not credit Edelman's testimony that Bink decidedon the wagesto be paid Monitzer, who was the applicant eventually hired,that Edelman did not know what Monitzer was being paid until after he washired, and that Edelman then remarked, That is not very much money "15My findings as to Bink's conferences with Edelman about these appli-cants are based on Bink's testimony For demeanor reasons, I do not creditEdelman's testimony that he did not review the drawings of any of thepotential draftsmen, and did not recall discussing any of such draftsmenwith Binkever, while Bink was still working for Respondent, Parsonsdid make a few drawings for special cabinets needed bycustomers.BeforeMonitzer's November 1974 transfer to QualityControl on a full-time basis, Bink gave him all or practical-ly all his work assignments except during the relativelyshort periods when Monitzer was working for Quality Con-trol.Bink kept the harder jobs for himself and gave Monit-zer the easier ones After laying out the basic concept ofthe order, Bink would give Monitzer the shop order num-ber and the drawing number and Monitzer would proceedfrom that. When Monitzer's job assignment was relativelycomplex, Bink would show Monitzer how to do it (such aswhere to locate cutouts, what the shop was used to seeingon drawings, and what tooling was available in the shop)or give him suggestions. Monitzer's prior training and ex-perience consisted of 1-year high school and college cours-es in drafting and 6 months' practical experience. He testi-fied that when he started working for Respondent he was"learning on the job." Monitzer testified at the October1975 hearing that the work given him by Bink betweenJune 1974 and November 1974 "was really not difficultlooking at it now. It was not really as hard as it was to meback then." "Many times" Monitzer would ask Bink forhelp, such as where to put a cutout. Monitzer testified -thatBink never "ordered" him to do anything over, but wouldsay, "Well, this is wrong and we will change this ... andyou change that," whereupon Monitzer would make thenecessary changes. Bink testified that he was sure he some-times "directed" Monitzer to change drawings. During theearlier portion of Monitzer's employment as a draftsman,he gave all his drawings to Bink to check. During the latterpart of this period, he gave Bink about 60 to 70 percent ofhis drawings, using his own judgment about which onesBink should check.16 If Monitzer decided that a particulardrawing need not be checked by Bink, Monitzer wouldprepare blueprints of the drawing, send some to the cus-tomer for his approval, and send some to Evans for pricingpurposes. If Monitzer gave a drawing to Bink for checking,Bink would check it for dimensional errors and to see thatthe drawing contained the information in the customer'srequisition, and would initial the drawing after approvingit.InMarch 1975, after Monitzer had been transferred toQuality Control work, Bink told Monitzer that Edelmanwanted to know when Monitzer was going to leave. Monit-zer believed that this statement was prompted by certainmistakes in his Quality Control work, and constituted awarning to improve or else look for anotherjob. It is undis-puted that Bink exercised no supervisory authority withrespect to Quality Control work. This incident aside, nei-ther Bink nor anyone else ever reprimanded Monitzer atthe plant.It is undisputed that, between Parsons' November 197416My findings in the last two sentences are based on a composite ofMonitzer's and Bink's testimony and on the probabilities of the situationNo dates were attached to Bink's testimony, and I concludethat his testimo-ny about how much work he checked was directed to the latter part ofMonitzer's association with himMonitzer testified that he had always givenBink all his work to check However, Monitzer's testimony as a whole indi-cates that his abilities and self-confidence increased with time, and I con-clude that he eventually began to bypass Bink as to routine drawings ENCLOSURE CORPORATION635hire and Bink's June 1975 layoff, Parsons spent most of histime preparing drawings for a new catalogue. Edelman tes-tified that he told Bink "that I would like him to monitorthe catalogue because effectively [Parsons] would be work-ing for . . . Bink. Subsequently, after the catalogue wasdone, I wanted him to do engineering work. I was trying toget the idea across to [Bink] that [Parsons] worked for himand he was not going to be a replacement or a substitute oranything of this sort. [Bink], for some reason, had a lack ofsecurity." Bink testified that his duties as to Parsons' cata-logue work were limited to checking Parsons' notoriouslypoor spelling. In view of Parsons' unexplained failure totestify and Edelman's concession that his alleged state-ments to Bink were largely motivated by a desire to reas-sure him, and after considering the witnesses' demeanor, Icredit Bink's testimony regarding his duties as to Parsons'catalogue work.While Bink was in Respondent's employ, Parsons madevery few drawings for customers. The record fails to showwho assigned such work to him. Bink may have checkedand initialed such drawings as Parsons elected to submit tohim.As previously noted, Bink had access to records showingthe "labor factor" used by Respondent in estimating thecost of a job. Edelman testified that the "normal proce-dure" was for Bink to make a drawing and Evans to quoteit.As described in detailinfra,on one occasion Bink par-ticipated with Evans in preparing a quotation for a big job,the Aeronutronics job. This quotation was given to Edel-man, who thereafter disapproved it and submitted his ownand higher quotation to the customer. Evans testified thatBink also prepared quotations on an undisclosed numberof small jobs, on which Edelman gave him the appropriate"labor factor." There is no specific evidence about the ex-tent of review over quotations prepared by Bink. In view ofthe probabilities of the situation, I infer that Edelman re-viewed Bink's quotations to the same extent as Evans' quo-tations.C. The AllegedlyDiscriminatoryLayoffs1.BackgroundRespondent's production and maintenance employeeshave been represented by the Union for 8 or 9 years. Nofinding that Respondent has committed any unfair laborpractices has ever been made by an Administrative LawJudge or by the Board, and Respondent has never been aparty to a settlement agreement which required it to post anotice that Respondent would not violate the Act. Compa-ny President Edelman testified that he had a "very good"working relation with the president of the local Union, Mi-chael DiPinto, "I like him very much and I think he is veryethical and a good man. I do not think we always see eye toeye, but I have a very good regard for him. Obviously wehave had problems. Whenever you negotiate you haveproblems. They have always been resolved." DiPinto, whosigned the instant charge on the Union's behalf and repre-sented it at the hearing, did not testify.About June 1973, during a period when Respondent wasconsidering a plant transfer from its then location in Pe-sauken, New Jersey, Edelman remarked to Evans that bymoving to Delaware, Edelman would not have to take aUnion with him." In May 1974, Respondent obtained acontract for 630 units from Hamilton Standard Division ofUnited Aircraft, the largest single contract Respondenthad ever had. When Evans told Edelman about this con-tract, Edelman told him, "Do not enter it into the book atonce . . . I am in the middle of union negotiations and Ido not want it picked up by anyone. I do not want theUnion aware of it." Evans made an immediate entry ofonly part of the order.)B In the summer of 1974, Edelmanremarked that there was a possibility of disbanding theUnion if the plant moved outside of a certain mile radius.19In August or September 1974, Edelman told the employ-ees that the plant was going to be moved from Pesauken,New Jersey, to Cornwell Heights, Pennsylvania. Re-spondent's salaried employees,most of whom lived afew minutes from the Pesauken plant and ate lunch athome every day, anticipated that the move would increasetheir commuting and lunch expenses by $25 or $30 a week.They drafted a statement reciting these anticipated disad-vantages and requesting some additional type of remunera-tion.The statement was signed by Evans,Bink,AssistantForeman Snedden (admittedly a supervisor), and perhapsothers.20 By drawing straws, the signers selected Evans tobung this document to Edelman. Edelman's initial re-sponse was an obscene epithet, but immediately thereafterhe said, "Do not tell them that. Tell them I will considerit." 21 Evans returned to the other employees and repeatedthe conversation. The employees decided that they wouldhave to wait and see. Every 2 or 3 weeks thereafter until theplantmoved about January 1975, Evans asked Edelmanwhether he had reviewed the document and decided onanything. Edelman's response was that the request had novalidity.However, when the plant moved, each employeebegan to receive a $5 bill with each paycheck.2.The union activity among the office employeesOn various occasions after September 1974, Evans haddiscussions with General Foreman Bauer and AssistantForeman Snedden (both admittedly supervisors) about thepossibility of bunging in a union. About November 1974,Bink joined these discussions, during which he made pro-union remarks. The union stewards for the plantunit also"badgered" the nonunit employees about obtaining union17This finding is based on Evans' undenied testimony18My findings about the Hamilton Standard incident are based on Evans'testimonyBecause Edelman was not asked about this incident andRespondent's records were not produced, I credit Evans' testimony eventhough Bink, who was also present, was not asked about it either19This finding is based on Bink's undenied testimony Because Edelmanwas not asked about this conversation, I credit Bink, although Evans wasalso present and was not asked about it either20My finding that it was signed is based on Evans' testimony On thebasis of the probabilities of the situation, I do not credit Edelman's testimo-ny that the document bore merely a list of names rather than signatures21This finding is based on Evans' testimony, indirectly corroborated byBink's testimony regarding Evans' report of the conversation immediatelythereafterEdelman testified that he said he was "amazed" by the com-plaint, and that "I will not do what is on [the document], but I will dosomething"He denied using the obscenity On the basis of the witnesses'demeanor, I credit Evans 636DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentation.About May 1975, the union discussionsamong the four named nonunit personnel, which up to thatpoint had been rather infrequent, became very frequent.On a date between May 16 and 23, 1975,22 Edelmancalled Bink to the office and told him that he was beinggiven a wage increase of $27 a week-from $365 to $392 aweek-effective May 9.23 During this interview, Edelman"expressed surprise that in spite of the fact that we had amove, he was surprised that we were doing as well as wewere actually doing." Edelman also said that "Unions werethe ruination of the country . . . Unions were the responsi-bility of the cost of living going up . . . the cost of ev-erything was going up because of Unions." 24 About May23, Evans had a conversation with Bauer in Bauer's office,during which Bauer indicated that he "was all fired up" fora union. Three or four times during this 10-minute conver-sation,Edelman's son-in-law, Purchasing Agent/Comp-trollerGoldner,25 walked up and down in the plant area infront of Bauer's office, which on that side has unglazedwindow frames. During part of this period, Goldner wasonly 2 feet from the window where Bauer and Evans weretalking. I infer that Goldner overheard material parts ofthis conversation. 26 About the same time, Bauer and Sned-den raised a question about their own eligibility for a unionwith Evans and Bink. On May 25, Evans and Bink visitedthe union hall, where Evans obtained blank authorizationcards. About May 26 or 27, Bauer remarked to Bink, "Ithought this was supposed to be a secret and four peoplehave just come up to me today and . . . said, `I've heardyou are joining a Union."' Up to this point, the nonunitpersonnel had been attempting to keep their union discus-sions "down low."On the morning of May 27, Evans and Bink approachedParsons,Monitzer, Bauer, and Snedden to arrange for ameeting to discuss the Union at secretary-receptionistGaynor's house during the lunch hour that day.21 Parsonsagreed to come. Monitzer, Bauer, and Snedden refused tocome-Monitzer because he had a previous engagement,22All dates hereafter are 1975 unless otherwise stated23Respondent simultaneously discontinued its prior practice of enclosingwith each paycheck a $5 bill which was not entered on the employee'swithholding statement24My findings as to the substance of Edelman's remarks are based onRink'stestimonyEdelman testified that unions were not mentioned Hefurther testified that when giving Bink the raise, Edelman said "that therewas not a heck of a lot of money to play with I considered that he wasdoing an outstandingjob and I wanted him to know that I wanted to rewardhim in some way I could not give him what I thought he should be getting,but I wanted him to know that I appreciated what he was doing" Afterconsidering the witnesses' demeanor and in view of Edelman's demonstrat-ed untruthfulness as to other matters(infra,sec 11,D,1), i credit Bink25Goldner is not a corporate official26 Bauer, who was called by Respondent, was not asked about this inci-dent, and Goldner, who was also called by Respondent, was not askedwhether he overheard material parts of this conversation while in front ofthe officeThe men's room is next to Bauer's office, but conversations inthat office cannot be heard from the men's room, at least if the door to themen's room is closed Evans testified that, after the conclusion of this con-versation, he found Goldner in the men's room with the door open and thelight offGoldner testified that he did not recall standing in the men's roomin the dark except when leaving it Although I credit Evans' testimony aboutseeing Goldner there, I regard the evidence as failing preponderantly toshow that Goldner's presence was for the purpose of eavesdropping or con-cealment of prior eavesdropping27Her house had been selected because it was closest to the plantand the others because their lunch period was a half-hourinstead of the hour afforded to the others.28 Evans gaveblank union cards to these three individuals prior to thenoon meeting, and blank cards to the others during themeeting. After this meeting was held, news of the officeworkers' union activity was all over the shop and they tookno further pains to hide it.During the period here involved, Evans, Bink, Monitzer,Goldner, and Gaynor shared an open office about 40 by100 feet. Evans' desk was immediately in front of the deskused by Goldner, Edelman's son-in-law; Bink's desk wasimmediately in front of Evans' desk. Attached to this largeoffice space was Edelman's private office, where he spentabout 60 percent of his time. Mrs. Edelman (Respondent'sbookkeeper) and draftsman Parsons also had private of-fices attached to this large office space.The afternoon of May 27, Gaynor, Parsons, and Monit-zer returned signed cards to Evans while he was sitting athis desk. That same afternoon, Evans and Bink discussedthe Union in the office while they were filling out their owncards,which, however, are dated May 28. Also that af-ternoon, Bauer told Evans, "I do not think I can join theUnion because it is the same one that represents the shop."On an undisclosed date between May 27 and 31, Sneddenreturned a signed card to Evans. However, because Sned-den had filled the card out wrong, Evans returned it with ablank card to fill out again. Snedden never returned thiscard.During the rest of the week following the May 27 meet-ing, Bink made several telephone calls from his desk duringwhich he stated that he favored a union, including onerequest for a copy of a union contract with another firm.Bink also openly discussed the Union with other office per-sonnel during working hours. Evans had telephone conver-sations at his desk with union representatives both beforeand after the May 27 meeting.On Saturday, May 31, Evans mailed to the Union all thecards signed by office personnel 29 The following Monday,June 2, Bauer and Snedden told Evans and Bink thatBauer and Snedden were not going to join the Union be-cause they were supervisors and ineligible. Bauer said thatthere were rumors in the shop about the office personnel'sunion activity "and the boss is going to hear about it."Evans said, "I have already sent the cards into the Unionand I still believe we still need one." Bauer replied, "OK."Evans then asked Bauer whether he was "very happy" withhis raise. Bauer replied no, that he was going to talk toEdelman about it that night, June 2 3028My finding in this sentence is based on Bink's testimony Snedden didnot testifyMonitzer testified on Respondent's behalf, but was not askedabout this matter Evans testified that Bauer, Snedden, and Monitzer didnot come to the meeting because "their lunch hour was different from ours "Bauer testified that he had never been invited to the meeting, and that hislunch period is "half an hour, but if I need more time, I can take it becauseIam on salary " He was not asked about the conversations before and afterthis meeting as to his execution of a union card On the basis of the witness-es' demeanor and the probabilities of the situation, I credit Bink29 On May 27, while on the job, he had kept these cards in his shirtpocket, above which they protruded about an inch and a half AlthoughEvans did not usually keep similar pieces of paper in his shirt pocket whileon the fob, I do not infer that their mere appearance led management tosuspect that these were union cards They are white and in no way superfi-cially distinctive30My findings in this paragraph are based on a composite of Evans' and ENCLOSURE CORPORATION6373.The layoffsAs previously noted, between May 16 and 23 Edelmanadvised Bink that he was receiving a $27-a-week raise ret-roactive to May 9. About thesame time,Edelman advisedEvans that he was receiving a like raise, from $300 to $327a week, likewise effective as of May 9. On the morning ofTuesday, June 3, as Evans walked into the office lobby at8:15, Edelman opened the inside door and took him intothe conference room, which is partitioned off from the restof the office. Edelman then told him that he was being laidoff because "The business is bad." Evans said that he hadjust checked the sales book and sales were at a normallevel. Edelman said, "That is my decision and not yours."Evans mentioned that the previous week he and Bink hadprepared a bid on the Aeronutronic job, and that just priorto that he had bid large jobs for Western Union and forNASA which he thought Respondent had an excellentchance of getting.31 Edelman did not want to discuss anyof that. Evans said that he could and had done the jobs ofothers in the office who were junior to him, and asked.. why me?" Edelman replied, "That is it and that is theway it has to be." Evans asked Edelman for a layoff slip,which Edelman refused to give on the ground that givingsuch slips was not company policy. Evans said that formerpurchasing agent Palucci had received such a slip whenlaid off about September 1974 to make room for Edelman'sson-in-law. Edelman replied that he did not know how tomake one up. During the termination interview, Edelmangave Evans his paycheck (dated June 2 or 3) for the payperiod ending on June 2, for which he would normallyhave been paid on June 5.32Bink stayed home from work that day, June 3, becausehe was sick. At 9:30 a.m., Edelman telephoned Bink andasked how he was feeling. Bink replied that he could hardlytalk.Edelman then said that he had really called Bink totell him he was laid off. Bink asked why. Edelman replied,"We are having financial problems." Bink said, "Whatabout Gary Parsons?" who, as notedsupra,had been hiredinNovember 1974 to do catalogue drafting work whichBink had no time for. Edelman testified at the hearing thatwhen hiring Parsons he had told Bink that Parsons "wasnot going to be a replacement [for Bink] or a substitute oranything of this sort." However, Edelman toldBink whenlaying him off that Parsons "is staying in there." Edelmansaid that he would put Bink's check inthe mail immedi-ately. Edelman told Bink not to come to the plant to pickup his personal effects, that Respondent would mail themto him. However, Bink said that he would have to return tothe plant, because he had drafting tools and books there.33Both Evans and Bink were paid for the week endingJune 6, 4 days after their last day of work, and Bink alsoreceived an additional week's pay. Several weeks after theirlayoff, both of them also received their vacation pay.After Evans left, Edelman did his j ob. After Bink left, hisjob was done by Edelman, Parsons, and Monitzer. Parsonshad previously spent practically all his time performing thedrafting work for a new catalogue, at $13,000 or $14,000 ayear; after Bink's layoff, Parsons spent most of his timeperforming the kind of drafting work which Bink haddone. For about 8 months before Bink's layoff, Monitzerhad been working full-time in quality control, at $165 aweek; after Bink's layoff, Monitzer spent half his time per-forming the kind of drafting work which Bink had done.The record fails to show who, if anyone, did the qualitycontrol work which Monitzer then became unable to do.Edelman testified that when laying off Evans and Bink hedid not discuss with either of them the possibility of reduc-ing their wages, which had been retroactively increasedabout 2 weeks earlier. He further testified that he did notdiscuss with either of them the possibility of part-time em-ployment.34So far as the record shows, between Evans' and Bink'sJune 1975 layoff and the October 1975 hearing, Respon-dent did not lay off any of the production and mainte-nance employees. Both before and after the layoff of Evansand Bink, the production and maintenance employees wereworking overtime.35 After the layoffs, Respondent adver-tised for welders and formica workers. Edelman testifiedthat he did not lay off any shop employees on June 3 be-cause there was already work in the shop to keep thembusy through the end of the month.D. Analysisand ConclusionsBink's testimony Snedden did not testify Bauer testified on Respondent'sbehalf, but was not asked about this conversation Bink testified that thisconversation occurred on Friday, May 30 In view of the reference to theMay 31 mailing of the union cards, I accept Evans' testimony as to the June2 date31As set forth in detailinfra,Respondent obtained the Aeronutronic joba week later Edelman testified that Respondent also obtained "a" WesternUnion job in "the early spring" of 1975 but did not get the NASA job32My findings in this paragraph are based on Evans' testimony Edelmantestified,inter aim,that he told Evans that Respondent was not getting theAeronutronic job, as discussedinfra,Evans and Bink had just prepared anew bid on that job, Respondent submitted a new bid (not the one preparedby Evans and Bink) the day after their layoff, and it was accepted a weekafter their layoff I do not credit Edelman's testimony that during the dis-charge interview he made what amounted to misrepresentation (which Ev-ans would have known to be such) about the Aeronutronic job Nor do Icredit Edelman's further testimony that Evans said he did not need the jobbecause he had an income of $12,000 a year, a conversation and an incomewhich Evans credibly disclaimed In view of Edelman's inaccuracies in theserespects, I credit his testimony about the interview only to the extent thatsuch testimony was corroborated by Evans1.The reasons for the layoffsThe undisputed evidence establishes that in June 1973,May 1974, and the summer of 1974 Edelman made re-marks indicating that he did not care for the Union and33My findings as to the content of this conversation are basedon Bink'stestimony Edelman testified that he told Bink he was being laid off becauseRespondent had not obtained the Aeronutronic job Bink was not specifi-cally asked whether Edelman made this representation I find that he didnot, since such a representation would have been inaccurate and Binkwould have known this34 Edelman testified that Bink also works for his own design consultingcompany, and that Edelman may have asked Bink to supplysome drawingsto Respondent "if we run into trouble" The record contains no other evi-dence as to this matter35My finding in this sentence is based on Evans' credible testimony thatthe employees told him this Respondent neither objected to this testimonyon hearsay grounds, nor offered any evidence to the contrary SeeAmericanRubber Products Corporation v N L R B,214 F 2d 47, 52 (C A 7, 1954),Rule 103(a)(1) Federal Rules of Evidence, and see cases citedinfra,In 40 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould prefer that it not represent Respondent's productionand maintenance employees. As previously indicated, Ifind that in May 1975, within 2 weeks of the layoffs, Edel-man told Bink that "Unions were the ruination of thecountry . . . Unions were the responsibility of the cost ofliving going up . . . the cost of everything was going upbecause of Unions." In contending that I should discreditthis testimony by Bink regarding Edelman's remarks, andshould instead credit Edelman's denial,Respondent reliesheavily on the fact that in late September 1975 Bink signeda form"Additional Claim for UnemploymentBenefits,"submitted to the New Jersey Division of Unemploymentand Disability Insurance, on which the unemploymentclaim agent had inserted the language "Lack of work" afterthe printed language, "I am not working for my last em-ployer because." Bink denied giving this reason to theclaim agent, and such a belief, if Bink had entertained it,would not affect his rights either to unemployment com-pensation or to relief under the National Labor RelationsAct.36 On the other hand, as showninfra,Edelmangaveuntruthful testimony, which was impeached partly on thebasis of his own testimony elsewhere as well as by Evans'uncontradicted testimony, regarding the date on whichEdelman found out that Respondent was no longer the lowbidder on the Aeronutronic job-a date critical toRespondent's case regarding the reason for the layoffs. Be-cause Edelman thus gave untruthful testimony as to a dif-ferent and crucial matter, whereas any misstatement madeby Bink in this unemployment compensation claim was asto an immaterial matter,37 because it is undenied that Edel-man had previously expressed distaste for the Union, andin view of the witnesses' demeanor, I have credited Bink asto the content of the May 1975 conversation.Further, I conclude that before laying off Evans andBink, Edelman knew about their union activity. The cred-ited evidence,mostly direct and uncontradicted, estab-lishes that supervisors Bauer and Snedden and Edelman'sson-in-law,Goldner, were well aware of Evans' distribu-tion of union authorization cards, the May 27 organiza-tionalmeeting attended by Evans and Bmk, and theirunion sympathies. Although still in Respondent's employat the time of the hearing, Snedden did not testify, nor washis absence explained. Further, neither Bauer nor Goldner,both of whom testified for Respondent, was asked whetherhe reported Evans' and Bink's union activities to Edel-itwould be natural for all three to make such re-man.3ports, particularly Goldner (in view of his family relation-shipwith Edelman) and Bauer, a personal friend ofEdelman.39 On the basis of the probabilities of the situation36Nash v Florida Industrial Commission,389 U S 235,N L R B v FordBrothers,170 F 2d 735, 739 (C A 6)37This was not Bink's first claim for unemployment compensation Nocontention is made that his previous claim or claims had averred that he waslaid off for lack of work38 Bink testified that, while union cards were being circulated,Goldnerappeared to be following him around in an effort to eavesdropWhile Ibelieve Bink was sincere in believing that Goldner was trying to put himunder surveillance,Icredit Goldner's denial that this was his intention39 About 5 or 6 months before the October 1975 hearing, the Bauersaccompanied the Edelmans on a business trip from New Jersey to BostonUntil 1974, Bauer and Edelman were partners in another business concernBauer has been in Respondent's employ since its incorporation in 1964and the absence of contrary testimony from Snedden,Bauer, or Goldner, I infer that they did make such re-ports.40Moreover,circumstances in addition to the fore-going point to Edelman's knowledge. Edelman spent muchof his time circulating in the plant or in the office areaoccupied by Evans and Bink. It is undenied that, while theunion activity was taking place, Edelman was frequently inthe plant in areas where Bink and others were temporarilyworking. Further, only 5 persons other than the Edelmansand their son-in-law worked in the office, among whosepersonnel the organizationalactivitywas taking place; 2shop stewards in the 40-employee plant unit had told Ev-ans how to get in touch with the Union; and after the May27 meeting, news of the office personnel's unionactivitywas all over the shop. These circumstances alone indicatethat Edelman found out about Evans' and Bink's unionactivity from family connections or otherwise.41 Moreover,Evans' September 1974 presentation and subsequent press-ing to Edelman of the office personnel's concerted requestthat they be compensated for move-related expenses,which petition initially annoyed Edelman although aboutDecember 1974 he did give the petitioners part of whatthey asked for, suggested Evans' subsequent leadership inthe concerted union activity. Furthermore, Edelman's mid-May 1975 criticism of Unions to Bink, at a time when Binkand Evans were favorably discussing Unions with Supervi-sors Bauer and Snedden but before Evans obtained unionauthorization cards, indicates that even then Edelman wasaware of at least Bink's interest in a Union. In view of allthe foregoing circumstances and Edelman's demeanor, Ifind that, before laying off Evans and Bink, Edelman knewof their union activity, and I do not credit Edelman's testi-mony otherwise 42Moreover, I do not believe Edelman's testimony aboutwhy he decided to lay off Evans and Bink, whom he de-scribed as "valuable employees and friends." Edelman tes-tified that Bink was doing an "outstanding" job; that Ev-ans was also a highly desirable aide; and that Edelman wasreluctant to lay them off, particularly Bink in view of his 8years' service with Respondent. Edelman further testifiedthat he would recall both of them when business conditionswarranted such action. Edelman testified that the eventwhich triggered his decision to lay off Bink and Evans onJune 3 was a telephone call which Edelman allegedly re-ceived on Friday, May 30, from the purchasing agent ofAeronutronic Ford Corporation advising Edelman thatflRespondent was no longer the low bidder on an Aeronu-40 Golden State Bottling Company, Inc, d/b/a Pepsi-Cola Bottling Compa-ny of Sacramento v NLRB , 414 U S168, 174 (1973),NLRB v SamWallick and Sam K Schwalm, d/b/a Wallickand SchwalmCompany,198F 2d 477, 483 (C A 3,1952),InternationalUnion,United Automobile, Aero-space andAgricultural ImplementWorkers of America [Gyrodyne Company ofAmerica] vN L R B,459 F 2d 1329, 1335-45 (C A D C, 1969)41GrismacCorporation,205 NLRB 1108, 1117 (1973), enfd 492 F 2d 1247(CA 7, 1974)42Respondent's internal telephone system is such that Edelman couldhave overheardEvans'and Bink's telephone conversations to and about theUnionHowever,any such overhearingwould almost certainly have beenaccidental,and I see no reason to suppose that it in fact occurred Bink'scredible testimony shows that Edelman recorded some of the telephoneconversations at the Pesauken plant However,there is no evidence thatEdelman didthis at the Pennsylvania plant ENCLOSURE CORPORATION639tronic job for which Respondent had submitted a May 15bid of about $132,000. Edelman testified that he had beenconcerned about Respondent's poor cash-flow position,and that he decided to lower "costs" by laying off Bink andEvans "mostly because they were paid the highestsalariesand these were the two people that I could get along with-out. It would mean that I would have to do most of thework myself." In this connection, Respondent offered intoevidence exhibits, prepared from Respondent's business re-cords, relating to its cash-flow position. Such exhibits showthat Respondent's May 1975 cash-flow position was worsethan at any othertimeduring the period covered by theexhibits (that is, October 1973-May 1974 and October1974-May 1975). Edelman further testified that Aeronu-tronic had previously advised him by telephone on a datebetween May 15 and 23 (seeinfra,fn. 43) that Respondentwas the low bidder on that job, that he usually reviewedwages every May, and that on the strength of this informa-tion from Aeronutronic he gave raises to a few persons,including the raises to Bink and Evans previously referredto, retroactively effective to May 9.43However, the undisputed evidence, including other por-tions of Edelman's own testimony, is inconsistent with histestimony regarding the date (May 30) when he allegedlyfound out that Respondent was no longer the low bidder.Thus, Edelman testified that after the May 15 submissionof the $132,000 bid and before he himself prepared the$106,000 bid (eventually accepted) which was submitted toAeronutronic on June 4, Evans and Bink prepared a draftlower bid. Edelman's testimony in this respect corroboratesEvans' testimony, which I credit by reason of such corrob-oration and Evans' demeanor, that about May 28(infra,fn.45) (the day after the employees began to sign union cards)Edelman said that he had bid the Aeronutronic job "wayhigh," said that "they have called and told me that at thisprice I do not have a chance," and directed Evans andBink to go to the conference room and prepare a new andlower bid, which they gave to Edelman about May 30.1This testimony establishes that Edelman had found outseveral days before May 30 that Respondent was no longerthe low bidder, and that his reaction at that time (a day orso before or after the card-signing activity began) was notto lay off Evans and Bink, but was to direct them to drawup another bid.4543 Edelman testified that the decision to give these raises was made a weekor two after May 9 Accordingly, if Edelman's testimony is to be accepted atfull face value,he learned about Respondent's low-bidder status before May2344 Edelman regarded this bid prepared by Evans and Bink as too low, anditwas never submitted to the customer Edelman testified that the Evans-Bink bid was about $85,000 Evans testified that the bid could have beenthis low, but he doubted it, that it probably was in the low ninety thou-sands,and that it could have been as high as $100,000 Although Bink wasnot asked about the amount,Iam inclined to believe Evans'testimony thatitwas probably in the low ninety thousandsIn any event, the amount of the Evans-Bink bid is immaterial No conten-tion is made that their layoff was motivated by any alleged errors by themin preparing this bid Evans credibly denied Edelman's testimony that hepointed out to Evans the alleged errors in his bid Edelman testified withoutdenial that he also pointed the matter out to Bink on an unspecified date45 Bink testified that, on the afternoon of May 27, he and Evans weredoing a lot of work in the conference room on a proposal It seems to melikely that this was the Aeronutronic proposal which Aeronutronic's callMoreover, Bink's layoff caused little or no improvementinRespondent's cash-flow position. The amounts whichRespondent had to pay the employees who performedBink's work after his layoff totaled nearly the same asBink's salary.46Moreover, following his layoff Bink re-ceived 2 weeks' pay for one-half day's work, plus 3 weeks'vacation pay.Furthermore, Respondent submitted no records regard-ing its cash-flow position after the layoffs, nor does it con-tend that its poor May 1975 cash-flow position just beforethe layoffs persisted thereafter. Indeed, Edelman's testimo-ny indicates that Respondent's cash-flow position im-proved when, a week after the layoffs, it obtained theAeronutronic contract pursuant to a quotation made, theday after the layoffs, on a nonprofit basis but not contend-ed to involve a loss.47 Nonetheless, as of the October 1975hearing Respondent had not yet carved out its announcedintention to recall these admittedly valuable aides, evenpart-time or at a pay cut, as soon as business conditionspermitted.Also,Respondent's counsel conceded at thehearing that its exhibits regarding its cash-flow position donot show Respondent's profit-and-loss situation even dur-ing the prelayoff periods which they cover;48 nor did Re-spondent submit any records showing its profit-and-losssituation at any relevant time. Cf.Wallick, supra,198 F.2dat 483.For the foregoing reasons, I conclude that Evans' andBink's leadership in the union activity was the real reasonfor their layoff. Although Respondent retained the threeother office personnel who signed union cards and there isno evidence of any reprisals against them, none of themwas as active on the Union's behalf as Evans and Bink. Inany event, "a discriminatory motive, otherwise established,isnot disproved by an employer's proof that it did notweed out all union adherents."Nachman Corp. v. N.L.R.B.,337 F.2d 421, 424 (C.A. 7, 1964).admittedly stimulated Edelman to request Evans and Bink to recalculate Ifthis is true,Aeronutronic's call to Edelman occurred no later than the morn-inp of May 27, before the card-circulation activity began6 Bink was being paid $18,980 annually, not including a $1,404-a-yearraisewhich he had been told about 2 weeks before his layoff After hislayoff, practically all of Parsons' $13,000 or $14,000 annual salary andabout $4,290 of Monitzer's annual salary were paid for work formerly per-formed by Bink47 Edelman testified in part as followsQ [By Respondent's counsel]When you got the contract,why didyou not bring Mr Bink and Mr Evans back on the payrolhA As I explained before,my reasoning in lowering my price was sothat I could have enough money to continue and to operate the factoryIn other words, this is a no-profit dealQ Why did youenter into it9A So that I would not have to lay off people in the factory and sothat it would helpcashflow EventhoughI made no profit, it was at leasttransferring money,whichiswhat I needed at that point[Emphasis sup-plied ]48However,the exhibits reflect only Respondent's obligations to its ven-dors and to persons on its payroll, Edelman credibly testified that they failto reflect Respondent's obligations with respect to overhead,taxes, utilities,commissions,or rent(which he himself received as landlord and paid to theholder of a mortgage on the plant property) 640DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Whether Evans and Bink are employees protected bySection 7 of the Acta.The contention that they were confidential employeesRespondent's contention that Evans and Bink were con-fidential employees is based solely on their access to the"labor factor," on which Respondent's quotations arelargely based, and which includes both wages and othercosts.I find that they were not confidential employees, be-cause mere accessto personnel and confidentialmaterialsor files does not render an employee a confidential employ-ee excluded from the protection of the Act.49b.The contention that they were supervisorsI also reject as unmeritorious Respondent's contentionthat Bink and Evans were supervisors within themeaningof Section 2(11) of the Act at the time of their June 1975layoff. I agree with Respondent that Bink exercised theauthority, in Respondent's interest and in the use of inde-pendent judgment, effectively to recommend the hire ofdraftsman Trilly in 1969 and of draftsman Monitzer in lateMay 1974, about a year before Bink's layoff. I also agreewith Respondent that the same is true with regard to Ev-ans' activity in connection with the hiring of secretary-re-ceptionists between September 1973 and late June 1974,about 11 months before Evans' layoff.50 However, the evi-dence fails to show that Bink and Evans participated in thehiring process after June 1974 and, further, shows that dur-ing this 1-year interval Respondent hired a draftsman with-out consulting Bink and at least one secretary-receptionistwithout consulting Evans.The prevailing rule appears to be that the existence rath-er than the exercise of a supervisory power determines su-pervisory status; but the power's exercisevel nonconsti-tutes evidence highly relevant to determining whether thepowerexistsin fact. l On the record as a whole, includingthe claimants' year-long failure to exercise this power, Iconclude that at the time of their layoff they no longerpossessed it. Bink neither exercised nor is claimed to pos-sesshiring authority except with respect to a draftsman toact as his assistant. During 60 percent of Bink's 8-year ten-ure with Respondent, including the last 7 months, Binkhad no assistant.Moreover, beforeMonitzer becameBink's assistant, Bink had had no assistant for 2 or 3 years;and nothing in the record suggests that he would likelyhave had occasion in the foreseeable future to interviewapplicants for a job as his assistant. Indeed, about 7months before Bink's layoff, Edelman hired draftsmanParsons without consultingBink,although Edelman testi-fied that Parsons would be working for Bink. As to Evans,Respondent gave no explanation for Evans' failure to par-ticipate in the hiring process with respect to secretary-re-ceptionists formany months prior to his layoff, eventhough at least one secretary-receptionist was hired duringthis period.52 Because Respondent would certainly knowthe reasons for Evans'omissionand Evans might well beignorant, I regard his unexplainedomissionfrom the hiringprocess for an appreciable period prior to his layoff as neg-ativing the continuation of his earlier power with respect tohiring.Because concomitant to their activity with respect to hir-ing, Bink's and Evans' activity with respect towages, evenif supervisory, would not render them supervisors at thetime of their layoff. In any event, the employee'swagesconsisted as a practical matter of whatever he waswillingto accept within the maximumlimitset by Edelman. I donot regard Bink's and Evans' wage activity as involving theuse of independent judgment.Respondent also contends that Evans responsibly direct-ed the secretary-receptionist, and that Bink responsiblydirected Monitzer until October 1974 and Parsons thereaf-ter. I regard Evans' duties in this connection as being of aroutine or clerical nature rather than as requiring indepen-dent,ludgment and, therefore, as failing to indicate that heisa supervisor. The credited evidence showsthat Bink'sresponsibility with respect to Parsons was limited to cor-recting his spelling, manifestly a clerical and routine func-tion. I conclude that Bink's responsibility with respect toMonitzer before the latter's October 1974 transfer to Qual-ityControl was not supervisoryin naturebut, rather, wasessentially that of a highly skilled draftsman with respect toa less skilled draftsman.5 In any event, evenassuming suchresponsibility to be supervisory, it would notrender Bink asupervisor at thetimeof his layoff, because Bink had notexercised such responsibility for 8 months, and the recordfails to show that he was expected to exercise it again with-in the foreseeable future.54Respondent's contention that Bink and Evans had theauthority to reprimand employees is rejected on the groundthat such reprimands were issued on Edelman's instruc-tions and, therefore, did not involve the exercise of inde-pendent judgment. The contention that Bmk had certaindischarge powers with respect to the draftsman is basedsolely on previously discredited evidence regarding Trilly'stermination.49 California Inspection Rating Bureau,215 NLRB 780 (1974) (accountingclerks),Minneapolis-Moline Co,85 NLRB 597, 601(1949) (insurance clerk)50Southern Maryland Electric Cooperative,Inc,220 NLRB 979 (1975) Inso finding,Iam impressed by the evidence that applicants who were inter-viewed solely by Evans or Bink were hired by Edelman without his everseeing them No such circumstances are suggested byBostonAfter Dark,Inc, 210 NLRB 38, 40(1974), cited by the General Counsel But seeMusicalTheatreAssociation,221 NLRB872 (1975)51N L RB v Beaver Meadow Creamery,Inc, 215 F 2d247, 251 (C A 3),Capital Transit Company,114 NLRB 617, 619(1955), enfd 38 LRRM 2681,31LC ¶ 70,236 (C A D C );Sasser Tractor Co, Inc,179NLRB 43, 49(1969)52 1 note that about September 1974 purchasing agent Palucci,who hadbeen sharing the interviewing with Evans and the Edelmans,was replacedby the Edelmans' son-in-law53Material Service Division,General DynamicsCorp,144 NLRB 908,911-912 (1963)54 Rembrandt Lamp Corporation,128 NLRB905, 907 (1960) (Woodson)Edelman testified that, when hiring Parson,Edelman intended to assign himto engineering work after he had completed the catalogue The record failsto show how long the catalogue work (still in progress at the time of thelayoffs 7 months later)was expected to take Further,it is unclear whetherEdelman intended to give Bink any authority-let alone supervisory author-ity-over Parsons when he began to do engineering work ENCLOSURE CORPORATION3.The contention that they were managerial employeesFinally,as to Respondent's contentionthat Evans andBink are bothmanagerialemployees,Iagree asto Evansbut notas to Bink.Respondent's contentionthat Evanswas a managerialemployee because of his activity in con-nection withpreparing price quotations is rejected, on theground that as to cataloguepriceshe had nodiscretion,and asto other prices did not make any quotations tocustomersuntil he had obtainedEdelman's approval.Vul-canized Rubberand Plastics Company, Inc.,129NLRB1256, 1262 (1961);E jer Co.,108 NLRB 1417, 1420 (1954);Brotherhood of LocomotiveFiremen and Enginemen,145NLRB 1521, 1533 (1964);Bell Aerospace, a Division of Tex-tron,Inc.,219 NLRB 388 (1975). Respondent's contentionthat Bink was a managerialemployee because he preparedprice quotationsis rejected on thesecond groundset forthabove, and on the further ground that he prepared suchquotationsonly occasionally.Brotherhood of LocomotiveFiremen,supra,145 NLRB at 1527-28.Respondent's fur-ther contentionthat Evanswas a managerialemployee be-causeof his activityin connection with extending credit isrejectedon the ground that Evans had nodiscretion indeterminingwhich customers shouldreceive credit.FairfaxFamilyFund,Inc.,195NLRB 306, 306-307 (1972).Respondent's similar contentionbasedon Evans' settle-ment of claims against carriers is rejected,on the groundthat preparing such claimsrequired littleor no indepen-dent judgment,the largest claimshown by the record was$922, and Evans settled fiveclaims at most during his 2-year tenureof duty with Respondent.Continental InsuranceCompany v. N. L. R. B.,409 F.2d 727, 730 (C.A. 2, 1969) cert.denied 396U.S. 902 (1969).However,Iagree withRespondent that Evans'activitiesin connection with negotiating contracts with customersrendered him a managerialemployee.Aeronca, Inc., 221NLRB 326 (1975) (estimators).4.ConclusionsIn view of my finding that Evans was a managerial em-ployee when he was laid off, and in view of the GeneralCounsel's concession that such a finding would require dis-missalof the complaint as to him, I conclude that his layoffdid not violate the Act even though it was motivated by hisunion activities. In view of my finding that Bink's layoffwas similarly motivated and that he was not a confidentialemployee, a supervisor, or a managerial employee, I con-clude that his layoff violated Section 8(a)(3) and (1) of theAct.CONCLUSIONS OF LAW6411.Respondent is engaged in commerce within the mean-ing of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.Respondent laid off Stephen Evans and Arthur Binkon June 3,1975, because of their activities on behalf of theUnion.4.Stephen Evans was not at the time of his layoff eithera supervisor within the meaning of Section 2(11) of theAct, ora confidential employee.5.Stephen Evans was a managerial employee at the timeof his layoff.6.Respondent did not violate the Act by laying off Ste-phen Evans.7.Arthur Binkwas not at the time of his layoff either asupervisor within the meaning of Section 2(11) of the Act,a confidential employee,or a managerial employee.8.Respondent violated Section 8(a)(3) and(1)of theAct by laying off Arthur Bink.9.The unfair labor practice found in paragraph 8 affectscommerce within the meaning ofthe Act.THE REMEDYHaving found that Respondent has violated the Act incertain respects,Ishall recommend that Respondent berequired to cease and desist therefrom.Because the unfairlabor practice found consists of the layoff of an employeebecause of his union activity,Board precedent calls for abroad order.SKRL Die Casting, Inc.,222 NLRB 85 (1976);Brom Machine and Foundry Co.,222 NLRB 74 (1976). Ac-cordingly,I shall recommend that Respondent be requiredto cease and desist from infringing on employee rights inany other manner. I shall also recommend that Respon-dent be required to offer Bink immediate reinstatement tothe job from which he was unlawfully laid off or, in theevent such job no longer exists,a substantially equivalentjob, without prejudice to his seniority or other rights andprivileges,and make him whole for any loss of earnings hemay have suffered by reason of the discrimination againsthim, by payment to him ofa sumof money equal to thatwhich he would have earned, but for thediscriminationagainst him, from the date of his layoff to the date of avalid offer of reinstatement,less his net earnings duringthis period,to be computed in the manner described inF.W.Woolworth Company,90 NLRB 289 (1950), with in-terestas described inIsisPlumbing & Heating Co.,138NLRB 716(1962).In addition, I shall recommend that Re-spondent be required to post appropriate notices.[Recommended Order omitted from publication.]